Citation Nr: 0428801	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  02-19 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hysterectomy as 
secondary to service connected disability of stress 
incontinence.

2.  Entitlement to service connection for meralgia 
paresthetica as secondary to service connected disability of 
stress incontinence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office in Waco, 
Texas.

The issue of service connection for hysterectomy as secondary 
to service connected disability of stress incontinence is 
being remanded addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for service connection for meralgia 
paresthetica as secondary to service connected disability of 
stress incontinence; all reasonable development necessary for 
the disposition of the instant case has been completed.


CONCLUSION OF LAW

Service connection for meralgia paresthetica, claimed as 
secondary to stress incontinence, is warranted.   38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2004).  

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the October 2001 rating decision on appeal and 
the September 2002 Statement of the Case (SOC) adequately 
informed the veteran of the information and evidence needed 
to substantiate her claim.  The Board observes that the 
January 2004 VCAA notice letter informed the veteran that VA 
would assist her in obtaining government or private medical 
or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that the letter along with the 
SOC show that the appellant was notified of the evidence 
needed to substantiate her claim and the avenues through 
which she might obtain such evidence, and of the allocation 
of responsibilities between herself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this case, VCAA notice was not provided to the veteran 
before the RO decision that is the subject of this appeal.  
The initial AOJ decision regarding the veteran's claim was 
dated in October 2001.  The Board finds the error to be 
harmless, in that the veteran is receiving a full grant of 
the benefit claimed, i.e. service connection for meralgia 
paresthetica.

The Board notes that, in order to comply with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to her claim.  In 
the January 2004 VCAA notice letter, the RO advised the 
veteran to "tell us about any additional information or 
evidence that you want us to try to get for you."  In a May 
2004 letter that informed her that her appeal had been 
certified to the Board, the RO advised her that she could 
submit additional evidence concerning her appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
38 C.F.R. § 20.1102 (harmless error).  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records.  Under 
certain circumstances, VA has a duty to provide an 
examination and/or seek a medical opinion 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In the instant case, the veteran was afforded 
a VA examination in July 2001, and the Board finds that that 
evaluation, along with the other relevant medical evidence of 
record, is adequate for rating purposes.  There is no further 
duty to provide an examination or medical opinion.  Id. 

The Board further notes that during the pendency of her claim 
the appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  She has failed to identify any sources of 
additional outstanding evidence or indicate that she was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to herclaim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

FACTUAL BACKGROUND

Service medical records show complaints of urinary 
incontinence in April 1996.  The veteran gave a history of 
bladder problems beginning after the birth of her last child.  
A referral was made for a gynecology consultation for 
incontinence; however a note from gynecology indicated on the 
consultation sheet that such services were not available at 
that particular MTF (medical treatment facility).  Additional 
notes indicate an appointment was set up at BAMC (Brooke Army 
Medical Center), Fort Sam Houston, San Antonio, Texas.  The 
note further instructed "Be sure to bring your medical 
records, your original consult, ..."  The results of the 
consult, if performed, are not of record.  The veteran 
continued to complain of urinary incontinence during her 
retirement physical examination in August 1996.  The 
examination report indicates a referral to gynecology, but no 
gynecology report is of record.

The veteran underwent a compensation and pension physical 
examination (C&P examination) in April 1998.  The general 
medical examination report indicates that a genital/rectal 
examination was not performed.  The veteran provided a 
history of regular pelvic examinations and PAP smears, which 
were normal.  She indicated the last examination was nine 
months prior to the C&P examination.  Report of the 
orthopedic examination shows there were no sensory deficits 
on neurologic examination except for the area in the proximal 
left thigh.  The pertinent diagnosis was meralgia 
paresthetica of the left proximal thigh.  The examiner opined 
that the meralgia paresthetica was probably related more to 
her recent weight gain (approximately 60 pounds in the last 
five years) than her service connected degenerative disk 
disease of the lumbar spine.  The urologic examination report 
reveals a history three pregnancies and three deliveries.  
The veteran reported noticing urinary leakage on coughing, 
sneezing, or lifting heavy objects.  She stated that she has 
been told that she may need a cystocele repair.  No 
examination was done.  The diagnosis was cystocele.

Private hospital records show L.S., M.D. performed a total 
abdominal hysterectomy, a bilateral salpingo-oopherectomy, 
and a posterior colporrhaphy in  August 2000.

The veteran underwent a C&P examination in July 2001.  
Medical history stated the veteran had begun experiencing 
pain and numbness in the outer part of her thigh region 
following a combined hysterectomy and bladder suspension in 
August 2000.  The veteran reported that the surgeon nicked 
her bladder, which required repair and prolonged her surgery 
and consequently, the length of time she remained in the 
lithotomy position.  She stated that the recent numbness and 
burning was different from her service connected degenerative 
disc disease of her low back.  A neurologist evaluated her in 
September 2000 and concluded that she had meralgia 
paresthesias, probably secondary to recent surgery with 
prolonged lithotomy position and aggravated by chronic 
obesity.   

Following a physical examination the VA examiner diagnosed 
meralgia paresthetica, bilateral, following surgery procedure 
by history.  He concluded that the neurology examination was 
unremarkable except for sensory changes in the lateral 
femoral cutaneous nerve of the thighs bilaterally.

The veteran testified by videoconference in April 2004.  Her 
testimony indicates the following pertinent information:

The veteran began having problems with urinary incontinence 
while in service.  She discussed it with a doctor and the 
doctor recommended she undergo a hysterectomy because her 
uterus weighed heavily on her bladder, but she thought she 
was too young to have the procedure. (Transcript (T.) at p. 
3)  She did undergo a hysterectomy and a bladder suspension 
in August 2000 to correct the incontinence, but the bladder 
procedure failed.  (T. at p. 4)  During the hysterectomy 
procedure her bladder was lacerated and stayed positioned 
with the light over her head for a prolonged period of time 
while the procedure continued and the bladder was repaired.  
Her lateral cutaneous nerve was crimped as a result, causing 
meralgia paresthetica.  (T. at p. 5)  Dr. T's notes from May 
1998, and June, July and August 1999 are missing from her VA 
outpatient records.  These records cover the consultations 
leading up to the decision to have the hysterectomy to 
address the urinary incontinence.  (T. at p. 6)  Dr. M.S. of 
C.S. told the veteran that she concurred with VA's 
recommendation that she undergo the hysterectomy.  (T. at pp. 
7-8)   

LAW AND REGULATIONS

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2004).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
become manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. § 3.102 (2004).

ANALYSIS

Review of the evidence indicates that service connection for 
meralgia paresthetica is warranted on a direct basis.  The 
medical evidence clearly shows that the veteran had a 
diagnosis of meralgia paresthetica in April 1998, within one 
year of service.  As the veteran's meralgia paresthetica 
constitutes an organic disease of the nervous system that 
manifested itself within one year of service, the veteran 
must be afforded the presumption that the disorder is service 
connected.  The veteran's testimony that her meralgia 
paresthetica resulted from her surgery in August 2000 is not 
competent evidence.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  See also Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995) ("the connection between what a physician 
said and the layman's account of what he purportedly said," 
when filtered through a "layman's sensibilities" is 
"attenuated and inherently unreliable.")  Consequently, 
there is no competent evidence of intercurrent events or 
disease that rebuts the presumption of service connection.


ORDER

Service connection for meralgia paresthetica, claimed as 
secondary to service connected disability of stress 
incontinence, is granted.


REMAND

Service medical records indicate a consultation was scheduled 
at BAMC (Brooke Army Medical Center), Fort Sam Houston, San 
Antonio, Texas.  The results of the consult, if performed, 
are not of record.  The veteran continued to complain of 
urinary incontinence during her retirement physical 
examination in August 1996.  The examination report indicates 
a referral to gynecology, but no gynecology report is of 
record.  As these records appear to be pertinent to the 
veteran's claim that a hysterectomy was recommended to 
address her service-connected stress urinary incontinence, 
efforts should be made to locate these records if they do 
exist and to give the veteran an opportunity to produce these 
records.

The veteran's testimony indicates that there are outstanding 
VA outpatient records, which document the consultations 
leading up to the veteran's decision to have the hysterectomy 
to specifically address the urinary incontinence.  (T. at p. 
6) 

Again, in light of the veteran's allegation that her VA 
physician recommended a hysterectomy to address stress 
urinary continence, all identified VA outpatient records 
should be obtained and associated with the file.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should contact VA Tejeda 
Clinic and request copies of the 
veteran's outpatient treatment records, 
dating from 1997 to August 2000.  In 
accordance with the VCAA, the efforts to 
obtain those records shall continue until 
the records are obtained unless it is 
reasonably certain that such records do 
not exist or that further effort to 
obtain those records would be futile.

3.  The RO should contact Brooke Army 
Medical Center and request copies of the 
veteran's outpatient treatment records 
from 1996 to 1997.  In accordance with 
the VCAA, the efforts to obtain those 
records shall continue until the records 
are obtained unless it is reasonably 
certain that such records do not exist or 
that further effort to obtain those 
records would be futile.

4.  A VA examination should be conducted 
by a specialist in gynecology other than 
Dr. T., the veteran's former treating 
physician (See veteran's statement 
received April 14, 2004 and July 2001 VA 
examination report) in order to to render 
an opinion as to whether it is as likely 
as not (50 percent or more likelihood) 
that the veteran's hysterectomy was 
performed, at least in part, to address 
her service connected stress urinary 
incontinence.  In doing so, the examiner 
should also address the April 1998 
opinion by a VA orthopedic specialist.  
The claims file should be reviewed by the 
physician in conjunction with the 
examination. Review of the file should be 
indicated in the report.  A complete 
rationale for any opinion expressed 
should be included in the report.  All 
tests and any specialized examinations 
deemed necessary should be performed.   

If the provider cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate. 
 
The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to her claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2004); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

6.  The RO should readjudicate the issue 
of entitlement to service connection for 
hysterectomy as secondary to service 
connected disability of stress 
incontinence.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


